DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyung Min Baek et al. U.S Patent 10,343,565 B2 (Baek) in view of Dirk Achten et al. U.S Patent Publication 2018/0070736 A1 (Achten).
Regarding claim 1, Baek discloses a trim article, comprising: an outer casing having a first side and a second side (Figure 5 Element 80 and 82) defining an interior portion disposed therebetween (Element 86); wherein the interior comprises a portion having a lattice matrix (Element 60); wherein the first side, the second side, and the lattice matrix are comprised of a common material to define a monolithic structure (Element 60 is a 3d printed monolithic structure).  Baek does not directly discloses the interior portion to comprise a first and second lattice matrix.  Achten discloses an interior portion comprising a first lattice matrix disposed within the interior portion of the outer casing and having a first pattern of interconnected links defining a first set of cells of the first lattice matrix; and a second lattice matrix disposed within the interior portion of the outer casing and having a first pattern of interconnected links defining a first set of cells of the second lattice matrix, wherein the second lattice matrix includes an overall density profile that is greater than an overall density profile of the first lattice matrix ([0072-0073]).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Baek as taught by Achten to include Achten’s varying densities of a core portion.  Such a modification would provide a material with varying material properties for enhanced support.  
Baek in view of Achten does not directly disclose the outer casing to be continuous and surround the interior portion.  Baek discloses the outer casing (Element 80 and 82) to vary in surface contour and structure as a design modification (Column 3 Line 30-41, Baek).  Such a modification would provide a means to enhance the material properties for performance.  
Regarding claim 2, Baek in view of Achten discloses the trim article wherein the first lattice matrix further includes a second pattern of interconnected links defining a second set of cells of the first lattice matrix (Figure 4, Achten).  
Regarding claim 3, Baek in view of Achten discloses the trim article wherein the first pattern of interconnected links of the first lattice matrix includes a density profile that is less than a density profile of the second pattern of interconnected links, wherein the density profile of the first pattern of interconnected links and the density profile of the second pattern of interconnected links cooperate to define the overall density profile of the first lattice matrix ([0072-0073], Achten).  
Regarding claim 4, Baek in view of Achten discloses the trim article wherein the first set of cells of the first lattice matrix includes cells comprised of a first size, and the second set of cells includes cells comprised of a second size, wherein the first size is greater than the second size (Figure 4 [0072-0073], Achten).
Regarding claim 5, Baek in view of Achten discloses the trim article wherein the interconnected links vary in thickness ([0056] and [0087], Achten).  Baek in view of Achten does not directly disclose the links of the first pattern of the first lattice matrix include a thickness that is less than a thickness of the interconnected links of the first pattern of the second lattice matrix.  Dimensional modification is common and well known in the art.  It would be obvious to provide the thickness for the matrices that yield optimal material properties for improved support.  
Regarding claim 6, Baek in view of Achten discloses the trim article wherein the second lattice matrix further includes a second pattern of interconnected links defining a second set of cells of the second lattice matrix (Figure 4, Achten).  
Regarding claim 7, Baek in view of Achten discloses the trim article wherein the first pattern of interconnected links of the second lattice matrix includes a density profile that is less than a density profile of the second pattern of interconnected links of the second lattice matrix, wherein the density profile of the first and second patterns of interconnected links of the second lattice matrix cooperate to define the overall density profile of the second lattice matrix ([0072-0073] and Figure 4, Achten).  
Regarding claim 8, Baek in view of Achten discloses the trim article wherein the first set of cells of the second lattice matrix includes cells comprised of a first size, and the second set of cells of the second lattice matrix includes cells comprised of a second size, wherein the first size is greater than the second size ([0072-0073] and Figure 4, Achten).  
Regarding claim 9, Baek in view of Achten discloses the trim article wherein the first and second lattice matrices each include second patterns of interconnected links defining second sets of respective cells, wherein the first pattern of interconnected links of the first lattice matrix includes a density profile that is less than a density profile of the second pattern of interconnected links of the first lattice matrix, and further wherein the first pattern of interconnected links of the second lattice matrix includes a density profile that is less than a density profile of the second pattern of interconnected links of the second lattice matrix ([0072-0073] and Figure 4, Achten).    
Regarding claim 10, Baek discloses a trim article comprising a lattice matrix (Figure 5 with matrix Element 60) with an outer casing having a first and second side (Element 80 and 82).  Baek does not directly disclose the first side and the second side to have a different thickness.  Dimensional modification is common and well known in the art.  It would be obvious to provide a first side to be thinner than the second side.  Such a modification would provide a means to enhance the material performance properties for durability and flexibility.  
Baek does not directly disclose a first and second lattice matrix.  Achten discloses a first lattice matrix having first and second sides, wherein the first lattice matrix includes a first pattern of interconnected links defining a plurality of cells; and a second lattice matrix having first and second sides, wherein the second lattice matrix includes a second pattern of interconnected links defining a plurality of cells, wherein the first side of the second lattice matrix is operably coupled to the second side of the first lattice matrix, and further wherein the first lattice matrix includes an overall density profile that is less than an overall density profile of the second lattice matrix ([0072-0073] and Figure 4, Achten).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Baek as taught by Achten to include Achten’s varying densities of a core portion.  Such a modification would provide a material with varying material properties for enhanced support.  
Baek in view of Achten does not directly disclose the outer casing to be continuous and surround the interior portion.  Baek discloses the outer casing (Element 80 and 82) to vary in surface contour and structure as a design modification (Column 3 Line 30-41, Baek).  Such a modification would provide a means to enhance the material properties for performance.  
Regarding claim 11, Baek in view of Achten discloses the trim article wherein: the first and second sides of the outer casing are spaced apart from one another to define an interior portion disposed therebetween (Figure 5 Element 86 between Element 80 and 82, Baek), wherein the first and second lattice matrices are positioned within the interior portion of the outer casing (Figure 1 and 2, Baek modified in view of Achten).  
Regarding claim 12, Baek in view of Achten discloses the trim article wherein the first side of the first lattice matrix is operably coupled to an inner surface of the first side of the outer casing, and further wherein the second side of the second lattice matrix is operably coupled to an inner surface of the second side of the outer casing (Figure 3, 4, Baek in view of Achten).  
Regarding claim 13, Baek in view of Achten discloses the trim article including: at least one attachment feature outwardly extending from an outer surface of the second side of the outer casing (Column 2 Line 55-Column 3 Line 22, Baek).  
Regarding claim 14, Baek in view of Achten discloses the trim article wherein the outer casing, the first lattice matrix, the second lattice matrix, and the at least one attachment feature are all comprised of a common material to define a monolithic structure (Column 2 Line 55-Column 3 Line 22, Baek in view of Achten first and second matrices structures).  
Regarding claim 15, Baek in view of Achten discloses the trim article wherein the outer casing comprises a thickness (Baek).  Baek in view of Achten does not directly disclose the first and second side of the outer casing to vary in thickness.  Dimensional modification is common and well known in the art.  It would be obvious to provide a side with a thicker casing to better protect the interior portion of the trim article. 
Regarding claim 16, Baek discloses a trim article, comprising: an outer casing having an inner surface defining an interior portion of the outer casing, wherein the outer casing further includes a front surface having a plurality of through apertures disposed thereon; and a core portion disposed within the interior portion of the outer casing, wherein the outer casing and the core portion are integrated to define a monolithic structure comprised of a common material (Figure 1 Element 10 seat with the trim and the cushion Element 60).  Baek does not directly disclose the article wherein the core portion includes first and second portions having variated densities relative to one another.  Achten discloses a core portion that comprises first and second portions having varying densities ([0072-0073]).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Baek as taught by Achten to include Achten’s varying densities of a core portion.  Such a modification would provide a material with varying material properties for enhanced support.  
Baek in view of Achten does not directly disclose the outer casing to be continuous and surround the interior portion.  Baek discloses the outer casing (Element 80 and 82) to vary in surface contour and structure as a design modification (Column 3 Line 30-41, Baek).  Such a modification would provide a means to enhance the material properties for performance.  
Regarding claim 17, Baek in view of Achten discloses the trim article wherein the first portion of the core portion includes a first lattice matrix having a plurality of interconnected links disposed in a first pattern to define a first set of cells (Figure 4 Element 100, 200, 300, [0072-0073], Achten).  
Regarding claim 18, Baek in view of Achten discloses the trim article wherein the second portion of the core portion includes a second lattice matrix having a plurality of interconnected links disposed in a second pattern to define a second set of cells, wherein the second portion of the core portion includes a density profile that is greater than a density profile of the first portion of the core portion (Figure 4 Element 100, 200, 300, [0072-0073], Achten).  
Regarding claim 19, Baek in view of Achten discloses the trim article wherein the interconnected links of the first lattice matrix include a thickness that is less than a thickness of the interconnected links of the second lattice matrix (Figure 4 Element 100, 200, 300, [0072-0073], Achten).  
Regarding claim 20, Baek in view of Achten discloses the trim article wherein the first lattice matrix is disposed on an outer surface of the second lattice matrix (Figure 4 Element 100, 200, 300, [0072-0073], Achten).  

Response to Arguments
Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive.
The amended claims further define the structure of the outer casing to be a “continuous outer casing.”  Baek discloses the outer casing of the lattice matrix structure to vary in the surface contour as a design modification to control the ventilation and strength of the matrix structure.  The continuous, integral, solid surface (as shown in Figure 5 of this application) is not sufficiently claimed in the structure defined.  
In addition, new prior art is cited.  Specifically Jacques Perrault et al. U.S. Patent 10,932,521 B2 (Perrault) discloses a cushion (for footwear) wherein the exterior surface (Element 316) is a continuous surface designed to protect the exterior of the matrix.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636